Citation Nr: 9933377	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  99-03 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for asthma, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This appeal arises from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran, in his February 1999 substantive appeal, noted 
his desire for a video conference hearing before the Board, 
but also checked the box indicating a desire for a hearing 
before a Member of the Travel Board at the RO.  A March 1999 
RO letter informed the veteran that he was scheduled for a 
Travel Board hearing at the RO on April 13, 1999.  Attached 
to that letter was a form for the veteran to indicate whether 
he would or would not appear for the Travel Board hearing.  
If he indicated he would not appear, the form requested he 
inform the RO whether he wanted a Central Office Hearing 
before a Member of the Board in Washington, D.C., whether he 
wished to withdraw his request for personal hearing, or 
whether he wished to withdraw his appeal.  The form was 
received by the RO in April 1999, and indicated the veteran 
wished to withdraw his request for a personal hearing and 
have his records transferred to the Board for consideration 
of his appeal.  Accordingly, the veteran has withdrawn his 
request for a personal hearing.  See 38 C.F.R. § 20.704 
(1999).

The Board notes a March 1999 VA Form 646 indicates the 
veteran's representative wished to defer any remarks relative 
to this case at that time, noting that arguments on the 
veteran's behalf would be presented during the veteran's 
personal hearing.  The representative indicated that if the 
veteran failed to appear for his hearing, "we will then 
prepare an additional VA Form 646 prior to the claim file 
being forwarded to Washington, D.C."  It does not appear 
from the record that the representative was afforded the 
opportunity to submit another VA Form 646.  In light of the 
October 1999 Informal Hearing Presentation being of record, 
however, the veteran's representative has provided arguments 
on the veteran's behalf subsequent to the scheduled hearing 
date.  That representative requested a referral of the case 
to the local representative for written argument if the case 
was remanded for further development.  The veteran's 
representative has been provided opportunity to present 
written argument and the veteran will not be prejudiced by 
the Board's adjudication of his claim without a remand to 
obtain additional written argument.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); Curry v. Brown, 7 Vet. App. 59, 66 
(1994); Bernard v. Brown, 4 Vet. App. 384, 393-395 (1993).

In the October 1999 Informal Hearing Presentation the 
representative also referred to the January 1996 statement of 
the veteran, wherein the veteran raised the issue of 
entitlement to service connection for high blood pressure, or 
hypertension, as secondary to service-connected asthma.  It 
does not appear that this claim has been developed or 
adjudicated by the RO.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed with emphysema, allergies, 
allergic rhinitis, chronic bronchitis, and chronic 
obstructive pulmonary disease (COPD); none of these are 
service-connected.

2.  The veteran's asthma is manifested by a pulmonary 
function test showing an FEV-1 of 2.58, or 79 percent of 
predicted, and an FVC of 4.26, resulting in an FEV-1/FVC of 
60 percent of predicted, but not by at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for an increased rating for asthma, currently 
rated as 30 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.96, 4.97, Diagnostic Code 6602 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's increased rating 
claim well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the veteran is found to have presented a 
claim which is not inherently implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 623 
(1992).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to his claims and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).
VA medical treatment records from November 1996 through 
February 1999 have been reviewed.  The Board notes that no 
records of treatment for asthma appear between November 1996 
and March 1998.  A March 1998 report indicates the veteran 
delivers newspapers in the morning, and complained that the 
increase in pollen over the previous week was aggravating his 
asthma.  A June 1998 report indicates the veteran complained 
of increasing asthma symptoms, but also complained of sinus 
congestion.  He reported having an asthma attack about every 
2-3 days.  He also complained of depression at that time, and 
requested a Mental Health Clinic consultation.  A July 1998 
report indicates the veteran complained of allergies with 
increasing sneezing and congestion.  He reported he had to 
quit his job due to asthma symptoms.  The assessment was 
allergies and asthma.  A September 1998 report indicates the 
veteran reported his asthma symptoms had increased in the 
last 2 1/2 months, but also that he had intermittent allergic 
rhinitis. His lungs and pharynx were found to be clear.  The 
assessment was allergic rhinitis and asthma.  An October 1998 
report indicates the veteran complained of increased asthma 
symptoms.  He reported a cold one week before.  His lungs 
were found to be clear and his nasal mucosa was found to be 
pink and moist.  A November 1998 report indicates the veteran 
complained of flu-like symptoms.  A December 1998 report 
contains a diagnosis of pharyngitis.  A subsequent December 
1998 report contains a diagnosis of probable viral 
pharyngitis/upper respiratory infection.

During the veteran's January 1999 VA examination, in which 
the examiner indicated he had reviewed the veteran's medical 
record, the examiner indicated the veteran's past medical 
history was significant for asthma and chronic bronchitis, 
and for an eight to ten pack of cigarettes a year of smoking.  
He reported quitting smoking four years previously.  (The 
Board notes the veteran reported during his June 1997 VA 
examination that he smoked one pack of cigarettes a day for 
twenty years, and had quit four years before.)  The veteran 
also reported having at least one asthma attack per day, 
depending on cold exposure and exertion, and that he could 
have up to five asthma attacks per day.  He reported using 
various inhalers for this condition.  He reported he had 
never been tested for cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The veteran also 
reported various breathing-related symptomatology.  A 
structural examination did not reveal any structural causes 
for restrictive lung disease, such as kyphosis, scoliosis, 
pectus excavatum, etc.  Examination of the lung fields 
revealed bibasilar coarse rales and coarse breath sounds over 
the main stem bronchi.  No wheezing was noted on examination, 
and chest excursion was diminished secondary to small breaths 
being taken.  The examiner indicated that pulmonary function 
testing revealed moderate obstructive airways disease with 
significant response to bronchodilators.  Specific findings 
are noted below.  Chest X-rays revealed mild hyperinflation 
and blunting of the left costophrenic angle.  Complete blood 
count was normal, arterial blood gases testing was normal, 
and an electrocardiogram revealed a nonspecific T wave 
abnormality with flattening, but no evidence of cor 
pulmonale.  The impression was: (1) moderate obstructive 
airways disease suggestive for emphysema/COPD (confirmed with 
chest X-ray); (2) asthmatic component with good response to 
bronchodilators; and (3) moderate to severe functional 
limitation secondary to advance lung diseases.

The Board notes that service connection has not been granted 
for emphysema, allergies, allergic rhinitis, chronic 
bronchitis, or chronic obstructive pulmonary disease (COPD).  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14.

Asthma is rated in accordance with 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6602.  This code provides that for a 30 
percent evaluation the results of a pulmonary function test 
must show FEV-1 results of 56-70 percent of predicted, or 
FEV-1/FVC of 56-70 percent of predicted, or show that daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is required.  For a 60 percent 
evaluations the results of a pulmonary function test must 
show FEV-1 results of 40-55 percent of predicted, or FEV-
1/FVC of 40-55 percent of predicted, or show at least monthly 
visits to a physician for required care of exacerbations, or 
show intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.

The Board notes that 61 Fed. Reg. 46720 (Sept. 5, 1996), 
which set forth the revised criteria for rating diseases of 
the trachea and bronchi, provides that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommended testing for pulmonary 
function after optimum therapy.  They reasoned that the 
results of such tests reflect the best possible functioning 
of an individual and are the figures used as the standard 
basis of comparison of pulmonary function, and that using 
this standard testing method assures consistent evaluations.  
61 Fed. Reg. 46723.  Thus, the post-dilator figures of the 
January 1999 VA examination report must be utilized to 
properly rate the veteran's asthma disability.  That notice 
also noted that asthma was an episodic condition.  Id.

38 C.F.R. § 4.96(a) provides that, in rating coexisting 
respiratory conditions, ratings under DC 6600 through 6817 
and 6822 through 6847 will not be combined with each other.  
Where there is lung or pleural involvement, ratings under DC 
6819 and 6820 will not be combined with each other or with DC 
6600 through 6817 or 6822 through 6847.  A single rating will 
be assigned under the DC which reflects the predominant 
disability with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

The results of the January 1999 Pulmonary Function Test (PFT) 
reveal an FEV-1 of 2.58, and an FVC of 4.26.  FEV-1 was thus 
79 percent of predicted, and FEV-1/FVC was 60 percent of 
predicted.  The Board has also reviewed the veteran's 
medications, including Theophylline, Vanceril, Intal, 
Proventil, Albuterol, Salmeterol, Cromolyn, Sodium Chloride, 
and DM 10/Guaifenesin, and finds they are not systemic (oral 
or parenteral) corticosteroids.  Although he has various 
inhaler medications, the record does not establish that he 
has undergone additional systemic corticosteroid therapy 
three or more times per year.

It is apparent that a significant component of the veteran's 
overall lung impairment is due to non-service-connected 
chronic obstructive pulmonary disease, which is obstructive 
rather than restrictive in nature.  In any event, even 
assuming that all of the abnormalities reported on the most 
recent PFTs were attributable to asthma, the results of the 
January 1999 pulmonary function studies do not rise to the 
level necessary for a 60 percent rating under DC 6602, nor 
does the medical treatment evidence reveal at least monthly 
visits to a physician for required care of exacerbations of 
asthma, nor are the veteran's medications for asthma systemic 
(oral or parenteral) corticosteroids.  In determining a 
rating for a disability, the Board may only consider those 
factors which are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be legal error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 
625, 628 (1992).  Accordingly, the preponderance of the 
evidence is against an increased rating for the veteran's 
service-connected asthma disability.

In reaching this decision the Board considered the issue of 
whether the veteran's service connected disability, standing 
alone, presented an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased rating for asthma, currently rated as 30 percent 
disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

